Citation Nr: 1442463	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-34 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for dental trauma (now claimed as tooth number 7).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966  to September 1968.  He served in Vietnam from September 1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and January 2010 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  The July 2008 rating decision denied service connection for bilateral hearing loss and tinnitus.  The January 2010 rating decision found no new and material evidence to reopen the claim for service connection for tooth injury (now claimed as tooth number 7).  

The January 2010 rating decision determined that because the claim was for tooth injury which was denied by rating decision in November 2007, this claim is for new and material evidence to reopen that claim.  However, the November 2007 rating decision was for tooth number 8.  The issue before the Board now is for tooth number 7.  Therefore, this is a different tooth injury and this claim should be determined as a de novo claim.  It is therefore reflected as such on the title page.   

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record in the Veteran's Virtual VA file.  


FINDINGS OF FACT

1.  The evidence is in equipoise on the question of whether the Veteran's currently manifested bilateral hearing loss and tinnitus were related to noise exposure in service.  
2.  Dental trauma, or residuals thereof, to tooth number 7, is not shown to have been present in service, or at any time thereafter.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154(a), 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.303, 3.159, 3.304, 3.307, 3.309, 3.385 (2013). 

2.  Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2012). 

3.  Dental trauma, or residuals thereof, claimed as tooth number 7, was not incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).   In this case, the Board is granting in full the benefits of service connection for bilateral hearing loss and tinnitus  sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.   

As for the issue of service connection for tooth injury (claimed as tooth number 7), the VCAA duty to notify was satisfied by way of a letter sent to the Veteran November 2009.  The letter fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issue of service connection for tooth injury on appeal.  Under these circumstances, the Board finds that adequate notice was provided prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records (STRs), and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Board has determined a VA examination is not necessary to assess the nature or etiology of the Veteran's dental injury.  As the information and evidence of record is sufficient to decide the claim, VA need not conduct an examination with respect to the claim on appeal.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the evidence does not show that the Veteran had a chronic residual of dental injury related to service.  Therefore, a VA examination is not warranted.  Id.

Further, the Veteran was provided an opportunity to set forth his contentions at a videoconference hearing in March 2014 before the undersigned Acting VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned Acting VLJ identified the issue on appeal.   The Acting VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claim based on the record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  
Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §§ 3.307, 3.309.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered to be a disability when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim:  the appellant prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral hearing loss and tinnitus

Service treatment records show the Veteran had normal hearing for VA purposes on preinduction examination in July 1966 and Class II flying physical in February 1967. There was no examination of the Veteran's hearing on separation examination in September 1968.  The evidence of record shows that the Veteran served in Vietnam and that he had a military occupational specialty as an air traffic controller.  

VA outpatient treatment record in August 2006 for a presurgical procedure unrelated to the Veteran's hearing, indicates that the Veteran denied loss of hearing.  

The Veteran underwent a VA audiological consultation in March 2008.  He stated that he had a decrease in hearing ability and required repetition when in the presence of background noise.  He stated that he experienced constant bilateral tinnitus that did not interfere with activities of daily living or his sleep patterns.  He related that while serving in Vietnam, he was exposed to rocket explosions and excessive unprotected noise exposure.  Pure tone audiometry showed normal thresholds through 1000 Hz. and moderately severe sensorineural hearing loss from 2000 to 8000Hz.  The examiner stated that the Veteran's military noise exposure was more likely than not a contributing factor to the Veteran's hearing impairment.  His hearing examination results were consistent with aging and noise-induced cochlear pathology.  The examiner also indicated that the Veteran's tinnitus was consistent with cochlear pathology.  

The Veteran submitted photographs showing the control tower where he worked as an air traffic controller, and the living quarters where he and other soldiers stayed which was in close proximity of the control tower off the runway.  

The Veteran indicated in a December 2009 statement in support of his claim, that although he wore hearing protection as an air traffic controller, in his spare time, he would walk out of the air controller tower and talk to the Air Force servicemen who worked on the runway.  He did not wear hearing protection during those times.  He also stated that during a rocket attack during the TET Offensive, he lost his hearing ability, which returned in a few days.  Ringing in the ears also began at that time and has been constant since that time.  He also stated that he has always worked in an office environment since his active service.  

The Veteran underwent a VA examination in September 2011.  Puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
50
60
LEFT
20
25
40
55
60

Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner stated that it was not at least as likely as not that the Veteran's sensorineural hearing loss was caused by his military service.  The examiner's rationale was that the Veteran's hearing was normal on entrance into service and normal inservice in February 1967.  Although on separation in September 1968, no hearing testing was done, the examiner opined it was not likely that the hearing loss suddenly occurred in the latter portion of service.  In addition, the examiner stated that the Veteran worked as an air traffic controller and was not likely around hazardous noise.  As for tinnitus, the examiner stated that because the Veteran has a clinical diagnosis of hearing loss, his tinnitus is as likely as not due to his hearing loss as tinnitus is a symptom associated with hearing loss.  

The Veteran testified at a videoconference hearing in March 2014.  The Veteran testified that he had no hearing loss prior to service.  He indicated there was a lot of rocket and mortar fire during his service in Vietnam.  He also stated that he used his time off to talk to Air Force personnel while they were unloading airplanes and that he was subjected a lot of aircraft noise from all types of aircrafts.  He also testified that as an air traffic controller, sometimes aircraft would contact the tower and the noise would be so loud they would have to remove their muffs because of the noise.  He stated that he had ringing of the ears in service and constantly thereafter.  He stated that his tinnitus had not been a severe impairment, but that his hearing had gone downhill.  

Based on the foregoing, the Boards finds sufficient evidence of hearing loss for VA purposes.  Such was clearly established on the March 2008 VA audiology consultation.  There is also evidence of noise exposure in service.  Accordingly, Shedden elements (1) and (2) are thereby met.  

As for crucial element (3) of the Shedden analysis, a medical nexus, there are conflicting opinions.  Neither are strong opinions.  The positive evidence (the March 2008 VA audiology consultation) indicated that the military noise exposure was more likely a contributing factor to the Veteran's hearing loss.  The results of the Veteran's hearing loss were consistent with aging and noise-induced cochlear  pathology.  Conversely, the September 2011 VA examination indicated that it was not likely that the Veteran's hearing loss suddenly occurred during the latter portion of his service.  However, the examiner did not discuss that the Veteran's various claimed noise exposures, or that his Vietnam service, wherein he noted his noise exposure, occurred during the last year of his service.  

As such, the Board finds that the medical evidence is in equipoise on the question of whether the Veteran's currently manifested hearing loss was due to noise exposure in service.  Hence, service connection for the disability is warranted.  

As to the claim of service connection for tinnitus, the Board also finds sufficient evidence of tinnitus related to service.  Tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); see Layno at 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Both medical reports associate the Veteran's tinnitus with his bilateral hearing loss.  As such, service connection for tinnitus is also warranted.   

Dental Trauma

The Veteran seeks service connection for a dental disability which he claims had its origin during the Veteran's active service.  

The Board notes that, prior to June 8, 1999, VA's Schedule for Rating Disabilities provided that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, periodontal disease, and Vincent's stomatitis were not disabling conditions, and could be service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of § 38 C.F.R. § 17.120, 17.123.  See 38 C.F.R. § 4.149 (1998). 

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed.  The provisions of that regulation were added to 3.381, which now notes that: 

(a) Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 
38 C.F.R. § 17.161.  

(b) The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other inservice trauma, or whether the Veteran was interned as a prisoner of war. 

(c) In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active service will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  

(d) The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service. (2) Teeth noted as filled at entry will be service connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service. (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as nonrestorable will not be service connected, regardless of treatment during service.  (6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service. 

(e) The following will not be considered service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or inservice trauma; and (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. 

(f) Teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service. 38 C.F.R. § 3.381 (2010). 

Having reviewed the complete record, including the Veteran's dental records, the Board finds that there is no basis for granting service connection for the Veteran's dental disorder, claimed as tooth number 7, for the purpose of receiving disability compensation.  Significantly, at no time during the Veteran's period of active military service did he experience "trauma" to his teeth.  Nor is it otherwise alleged.  Significantly, the VA General Counsel has held in a precedential opinion that merely to have had dental extractions during service is not tantamount to dental trauma, because treatment of teeth, even extractions, in and of itself does not constitute dental trauma.  See VAOPGCPREC 5-97 (Jan. 22, 1997).  In this case, tooth number 7 was treated for an abscess in April 1967, and caries in May 1967.  Upon discharge from service, in September 1968, there was no finding residual related to tooth number 7.  He was provided with Class II dental benefits and as of February 1969, his Class II eligibility for benefits had been exhausted.  His private dentist, who treated him before and after service, indicated that tooth 7 had a chronic infection and fistula which did not clear up.  However, he did not relate the chronic infection to service or indicate that it occurred in service.  He extracted tooth number 7 in June 1993, 25 years after service.  There is no competent evidence of record which provides a nexus between tooth number 7 and the Veteran's active service.  Under the circumstances, service connection for the Veteran's dental disorder/condition for compensation purposes must be denied.  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for dental trauma, claimed as tooth number 7, for compensation purposes, is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


